*223To a petition for rehearing—
-CHIEF JUSTICE COFEE
delivered the following response:
In his second amended petition the appellee said, “that if his said award is not and cannot be enforced herein (as) ■demanded, then he claims the right to, and does, amend, .state, and aver that said defendant was indebted to the estate ■of John Adams in the further sum of $3,954,” &c.
This was not a waiver of the award. The claim to set up :and recover the larger amount claimed to be due was expressly made to depend upon his inability to enforce the award.
Nor was there any waiver in failing to object to a reference to the master, or in appearing before him without objection.
That the hire of Sanders was paid by the firm and entered on the firm books was not a settlement between the partners .as to whether the appellee should pay his hire as an offset to ‘■the personal services of Adams for the firm.
The petition must be overruled.